Citation Nr: 0802922	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1971.  The veteran also served in the Marine Corps, Army and 
Air Force Reserves, and in the Texas Army National Guard, at 
various times until May 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's petition to reopen a 
claim for service connection for a bilateral foot condition, 
to include pes planus and plantar fasciitis.

In December 2004, the veteran testified before a Decision 
Review Officer during a hearing held at the RO; a transcript 
of that hearing is of record.

In November 2006, the Board granted the veteran's petition to 
reopen his claim for service connection for a bilateral foot 
disability and remanded the matter on the merits to the RO 
via the Appeals Management Center (AMC), in Washington, D.C. 
for additional development.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  No chronic foot disability was shown in service or for 
many years thereafter, and there is no medical evidence of 
degenerative changes to the great toe within one year of the 
veteran's separation from service.

3.  The only competent and persuasive medical opinion to 
address whether there exists a medical nexus between any 
current foot disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2006 post-rating letter, the 
RO/AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for a bilateral foot disability, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  That same letter also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of the notice described above, and opportunity for 
the appellant to respond, the August 2007 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from VA facilities in 
Texas as well as a VA examination report.  Also of record and 
considered in connection with the claim is the transcript of 
the veteran's RO hearing, as well as various written 
statements by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The Army Board for Correction of Military Records states in a 
May 2004 decision that military personnel records show that 
the veteran initially entered service in the Marine Corps 
Reserve in December 1966 and that in April 1967 he entered 
the Marine Corps until March 1971.  From then until December 
1972, the veteran was again in the Marine Corps Reserve.  In 
May 1977, the veteran entered the Army Reserve for one year 
and then entered the Air Force Reserve in May 1978 until 
November 1987.  In November 1987 he enlisted in the Texas 
Army National Guard for six years and was honorably 
discharged and transferred to the Retired Reserve in May 
1994.

Service treatment records show that the veteran had an x-ray 
of his right foot in November 1968 that showed no fracture.  
His March 1971 discharge examination showed no abnormalities 
of the feet.

March 1977 and May 1985 medical examinations, performed while 
the veteran was enlisting or serving in the reserves, 
indicate that the veteran had pes planus.

When the veteran was in the Texas Army National Guard, an 
April 14, 1989 medical treatment document indicated that the 
veteran had spurs on both heels.  The document indicates that 
line of duty status was pending.  An April 20, 1989 medical 
treatment note from a troop medical clinic indicates that the 
veteran sought treatment due to bilateral heel spurs that had 
caused the veteran pain for the past 10 days.  The medical 
professional completing the record noted that the veteran had 
plantar fasciitis.  

The report of an August 1992 periodic medical examination for 
the National Guard does not reflect any pes planus or other 
foot problems.

A June 1995 private medical record shows that the veteran's 
extremities were within normal limits.

A private June 2003 physical examination reflects that the 
veteran was positive for thickened yellow toenails and was 
assessed by a doctor later that month with onychomycosis.  A 
June 2003 VA medical record reflects that the veteran also 
sought treatment for toenail fungus.

In a November 2003 signed statement the veteran related that 
after he was terminated from a job because he had not been 
able to work the required number of hours, he had worked for 
10 days at some labor after which he experienced severe pain 
in his arches as well as pain in his joint and hip.

December 2003 VA X-rays of the feet showed that a small 
plantar spur of the os calcis may or may not have been 
symptomatic in each foot.

In a February 2004 signed statement, the veteran contended 
that for the previous three months he had severe pain in both 
arches and in both knees and in the large shin bone 
connecting his left knee to his left foot and that he tended 
to trip all the time.

A March 2004 VA podiatry clinic record reflects the veteran's 
complaint of pain in both arches and heels and that x-rays 
showed plantar fasciitis and bilateral heel spurs.

A May 2004 and December 2004 VA medical records show that the 
veteran's heel and toe walking were within normal limits.

An August 2004 VA medical record reflects that the veteran 
had a diagnosis of fasciitis.

During his RO hearing in December 2004, the veteran testified 
that after service he joined the Air Force Reserve from 1981 
to 1987 (Transcript, at pp. 19-21), but that his bilateral 
foot disability developed about 1988 while he was a full-time 
employee of the Texas National Guard.  He testified that he 
was a full-time employee of the National Guard from November 
1987 to March 1993 (Transcript, at pp. 17-18, 27-30).

A February 2005 VA medical record reflects that the veteran 
had mild tinea pedis between the left fourth and fifth toes.

August and September 2005 VA medical records show that the 
veteran was instructed on using crutches after being treated 
for right ankle and right knee pain.  X-rays of the right 
ankle showed small plantar and posterior calcaneal spurs.

June 2006 VA medical records reflect that the veteran was 
seen with a complaint of chronic foot pain and purulent 
drainage from an open area to the bottom of the left great 
toe.  X-rays of the feet showed bilateral mild degenerative 
joint disease of the first metatarsal phalanx joints.

A September 2006 VA medical record shows that among the 
veteran's active medical problems were foot pain, a calcaneal 
spur and fasciitis. 

On VA examination in June 2007, the veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
fatigability, and lack of endurance.  He said that the pain 
in his feet was constant at level 7, which flared to a level 
8 or 9 due to prolonged standing and walking.  The flare-ups 
could last 5 to 6 hours after he got off his feet.  The 
examiner noted that the veteran wore shoe inserts.  After 
reviewing the claims file and interviewing the veteran, the 
VA examiner noted no injury to the veteran's feet.  On 
physical examination, it was noted that the veteran did not 
wear shoe inserts to the examination.  The report noted that 
the veteran had normal feet, except for calluses on the 
medial aspect of the balls of the feet which were only 
minimally tender on palpation, and a normal gait.  The 
veteran could stand on his toes and heels and walk a short 
distance on both.  The examiner noted no objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness or of deformities, such as a high arch.  He noted 
active range of motion in the metatarsophalangeal joint of 
the great toe.  X-rays showed mild degenerative joint disease 
of the first metatarsal phalanx joint of both feet.  The 
examiner diagnosed mild bilateral degenerative joint disease 
of the first metatarsal phalangeal joint.  The examiner 
opined that there was scant mention of foot pain in the 
medical records and no mention of foot pain in the service 
medical records.  He said this indicated the mildness of the 
veteran's foot problem.  He found it was less likely than not 
that his current foot problems were related to military 
service in view of the time that elapsed since discharge.


III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005), citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2007).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially addressing the question of current disability, the 
Board notes the veteran's complaints of foot pain.  The Board 
further notes, however, that pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The Board also notes that an April 
1989 National Guard medical record and a March 2004 VA x-ray 
showed bilateral heel spurs and plantar fasciitis.  Most 
recently, in the June 2007 VA examination, the examiner noted 
mild bilateral degenerative joint disease of the first 
metatarsal phalangeal joint.  While this evidence supports a 
finding of current bilateral foot disability, the claim must, 
nonetheless, be denied on the basis of medical nexus.

As noted above, the medical evidence does not reflect the 
presence of a bilateral foot disability during the veteran's 
period of service.  Service treatment records show that the 
veteran had an x-ray of his right foot in November 1968 that 
showed no fracture and his March 1971 discharge examination 
showed no abnormalities of the feet or of the lower 
extremities.

Both March 1977 and May 1985 medical examinations, performed 
while the veteran was enlisting or serving in the reserves, 
indicate that the veteran had pes planus.  It is clear from 
the veteran's service personnel records that he returned to 
civilian life from December 1972 to May 1977.  There is, 
therefore, no medical evidence in the record that the 
veteran's pes planus originated in service or was later 
aggravated during ACDUTRA or INACDUTRA.

The record also includes two medical treatment records from 
April 1989 when the veteran was in the Texas Army National 
Guard.  One April 1989 document indicates that the veteran 
had spurs on both heels and indicates that line of duty 
status was pending.  The other medical treatment note from 
later that same month indicates that the veteran sought 
treatment due to bilateral heel spurs that had caused the 
veteran pain for the previous 10 days.  The medical 
professional completing the record noted that the veteran had 
plantar fasciitis.  

However, according to Texas National Guard personnel records 
in the claims file, the veteran was not on active duty, 
ACDUTRA, or INACDUTRA in April 1989.  Those National Guard 
records show that the veteran was on active duty, ACDUTRA or 
INACDUTRA from July 7, 1988 to July 23, 1988; from September 
11, 1988 to September 25, 1988; from February 1, 1989 to 
February 28, 1989; on May 13 and May 14, 1989; and from June 
17, 1989 to July 1, 1989. 

Post-service medical records, as noted above, show no pes 
planus or any foot problems in the report of an August 1992 
National Guard examination.  Complaints of pain in the arches 
and heels, as indicated above, do not, alone, constitute 
evidence of a disability.  See Sanchez-Benitez, supra.  The 
December 2003 VA x-ray noted above showed a small plantar 
spur on each foot and a March 2004 VA x-ray showed plantar 
fasciitis and bilateral heel spurs, more than 30 years after 
the veteran's discharge from active duty.  It was not a June 
2006 x-ray and the VA examination in June 2007 that mild 
bilateral degenerative joint disease of the first metatarsal 
phalangeal joint was noted, more than 35 years after the 
veteran was discharged from active duty.

Further, there is no competent and persuasive evidence of a 
nexus between the veteran's current bilateral foot disability 
and service.  There is no medical evidence of arthritis of 
the great toe within a year of discharge in 1971.  There also 
is no persuasive medical opinion to support the claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current bilateral foot 
disability and service weighs against the veteran's claim.  
The June 2007 VA examiner, after a review of the claims file, 
opined that there was scant mention of foot pain in the 
service, VA and private medical records and no mention of 
foot pain in the service treatment records.  The VA examiner 
said this indicated the mildness of the veteran's foot 
problem.  He found it was less likely than not that the 
veteran's current foot problems were related to military 
service in view of the time that elapsed since discharge.

The Board finds that the June 2007 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also notes that neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion in support of 
his service connection claim. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his representative 
on his behalf.  However, to whatever extent these assertions 
are being offered on the medical nexus question, the Board 
points out that questions of medical diagnosis and causation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are laypersons without the appropriate 
medical training and expertise, none is competent to provide 
a probative opinion on a medical matter.  See Bostain v.  
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, any lay assertions in this regard have no probative 
value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a bilateral foot disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a bilateral foot disability is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


